    Case 1:18-cv-00068 Document 350 Filed in TXSD on 01/22/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          BROWNSVILLE DIVISION

                                                    )
 STATE OF TEXAS, ET AL.;                            )
                                                    )
                                        Plaintiffs, )
                                                    )
 v.                                                 )        Case No. 1:18-cv-00068
                                                    )
 UNITED STATES OF AMERICA, ET AL.;                  )
                                                    )
                                      Defendants, )
                                                    )
 and                                                )
                                                    )
 KARLA PEREZ, ET AL.;                               )
                                                    )
 STATE OF NEW JERSEY,                               )
                                                    )
                           Defendants-Intervenors. )
                                                    )

                   NOTICE OF APPEARANCE OF COUNSEL

      Plaintiffs file this Notice of Appearance of Counsel and hereby notify the Court

that Special Counsel for Civil Litigation Michael Toth will appear as co-counsel for the

Plaintiffs in the above case, along with Trial Counsel for Civil Litigation Todd

Lawrence Disher, who will remain lead counsel. Mr. Toth is a member in good

standing with the State Bar of Texas, is admitted to practice in the Southern District

of Texas, and is familiar with the Southern District Local Rules. Mr. Toth’s contact

information is:

             Michael Toth
             Special Counsel for Civil Litigation
             Tx. State Bar No. 24100608
             Southern District of Texas No. 2970180
   Case 1:18-cv-00068 Document 350 Filed in TXSD on 01/22/19 Page 2 of 3



           Tel.: (512) 463-2100
           P.O. Box 12548
           Austin, Texas 78711-2548


January 22, 2019                      Respectfully submitted.

STEVE MARSHALL                        KEN PAXTON
Attorney General of Alabama           Attorney General of Texas

LESLIE RUTLEDGE                       JEFFREY C. MATEER
Attorney General of Arkansas          First Assistant Attorney General

DEREK SCHMIDT                         BRANTLEY STARR
Attorney General of Kansas            Deputy First Assistant Attorney General

JEFF LANDRY                           RYAN L. BANGERT
Attorney General of Louisiana         Deputy Attorney General for Legal Counsel

DOUGLAS J. PETERSON                   TODD LAWRENCE DISHER
Attorney General of Nebraska          Attorney-in-Charge
                                      Special Counsel for Civil Litigation
ALAN WILSON
Attorney General of South Carolina    /s/ Michael Toth
                                      MICHAEL TOTH
PATRICK MORRISEY                      Special Counsel for Civil Litigation
Attorney General of West Virginia     Tx. State Bar No. 24100608
                                      Southern District of Texas No. 2970180
                                      Tel.: (512) 463-2100; Fax: (512) 936-0545
                                      michael.toth@oag.texas.gov
                                      P.O. Box 12548
                                      Austin, Texas 78711-2548

                                      ADAM ARTHUR BIGGS
                                      Assistant Attorney General

                                      COUNSEL FOR PLAINTIFF STATES




                                      2
    Case 1:18-cv-00068 Document 350 Filed in TXSD on 01/22/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

       I certify that on January 22, 2019, this Notice of Appearance of Counsel was
electronically filed with the Clerk of the Court using the CM/ECF system, which will
send notification of such filing to all counsel of record.


                                      /s/ Michael Toth
                                      MICHAEL TOTH
                                      Special Counsel for Civil Litigation

                                      COUNSEL FOR PLAINTIFF STATES




                                         3
